DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the molds with the springs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that it is necessary to understand how the springs are located in the molds and how they are used to make the product. For the purpose of this office action any mold with springs would be considered to read on the claim(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite since it is unclear how just adding springs interact with the molded product, i.e., just adding springs to the molds do not describe how they work to make the product, especially when there is no recitation of the relative position and workings of the molds and how the springs are used. Note also that it is unclear where the springs are positioned on/in the mold, i.e., are they added to the internal or external part(s) of the molds? As indicated above there is no figure that shows the springs on the molds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiro et al., (hereafter Tadahiro), JPH 07256798 A, (Machine Translation used) in view of Hirohiko, JPH 10-235757 A (Machine Translation used).
 With regard to claims 1 and 10-11, Tadahiro teaches a process of manufacturing a buffer tray packaging, i.e., cushioning part; see abstract, in which a plurality of papers are laminated,  and then press-molding the laminate to form the product with desired shape; see abstract, ¶-[0001]-[0002], [0005], [0015], figures, etc. Tadahiro is silent with regard to the use of springs on/in the molds. However, Hirohiko teaches a molding device for manufacturing paper containers by molding papers/paperboards to form the product; see abstract and ¶-[0003]-[0004], said molds include springs having different biasing forces so that pressure can be applied at appropriated pressures; see ¶-[0009] and ¶-[0025]-[0028] which describe that the force/pressure is applied at different times, i.e., when one mold is acting the other is locked in place . The advantages of using springs in the molds is that provides a product with sufficient strength and desire shape without depending on the quality of the papers). Hirohiko teaches that the springs have different biasing force, i.e., elastic forces; see ¶-[0004], [0009], [0025]-[0028], figures 2-5. Therefore, using the system/apparatus suggested by Hirohiko as the molding device/system of Tadahiro would have been obvious to one of ordinary skill in the art  in other to obtain the benefits discussed above, e.g., a high-quality product independently of the quality of the paper used, better pressure distribution on the product so to form a product with uniformly distributed strength.
Regarding to claim 3, Tadahiro discloses the use of Kraft papers on ¶-[0007].
With regard to claim 6, Tadahiro clearly teaches the making of slits or notches to help, minimize the wrinkle of the laminate, which clearly teaches the formation of wrinkles in the process and thus reads on the claim, as claimed; see abstract.
With regard to claim 5, Tadahiro teaches the making of cuts in the sheets; see above, but does not teach the cutting in zigzag as claimed. However, cutting the laminate, in any shape and direction to avoid the cracking and or wrinkles of the product is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
Regarding to claim 7, Tadahiro teaches the use of natural adhesives; see ¶-[0006], but does not explicitly teach the use of starch. However, the use of starch would have been obvious to one of ordinary skill in the art since it is a natural adhesive and considered a thermoplastic polymer as-well.
With regard to claim 9, using more than one mold and operating it either continuously or batch mode in a preset order is known in the art1 considered obvious absent a showing of unexpected results.
Claims 1, 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Okabe, US Patent No. 5,643,384 in view of Hirohiko, JPH 10-235757 A (Machine Translation used).
With regard to claims 1 and 10-11, Okabe teaches a process of making a packaging material, which includes buffer trays; see figure 7 for example, by laminating either pulp sheets or papers or a combination of them and them molding the laminate to desired shape by pressing the laminate between two molds; see figure 16 and column 3, lines 32-49, column 6, lines 9-20, column 8, 16-33 and figures 10-18. Okabe is silent with regard to the use of springs on/in the molds. However, Hirohiko teaches a molding device for manufacturing paper containers by molding papers/paperboards to form the product; see abstract and ¶-[0003]-[0004], said molds include springs having different biasing forces so that pressure can be applied at appropriated pressures; see ¶-[0009] and ¶-[0025]-[0028] which describe that the force/pressure is applied at different times, i.e., when one mold is acting the other is locked in place . The advantages of using springs in the molds is that provides a product with sufficient strength and desire shape without depending on the quality of the papers). Hirohiko teaches that the springs have different biasing force, i.e., elastic forces; see ¶-[0004], [0009], [0025]-[0028], figures 2-5. Therefore, using the system/apparatus suggested by Hirohiko as the molding device/system of Okabe would have been obvious to one of ordinary skill in the art  in other to obtain the benefits discussed above, e.g., a high-quality product independently of the quality of the paper used, better pressure distribution on the product so to form a product with uniformly distributed strength.
	With regard to claim 3, Okabe teaches corrugated medium, which is as it well-known made of Kraft paper/pulp2. 
	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tadahiro and Okabe, both of them cited above.
	Claim 10 is a product by process claim and the cited reference teach a product that is the same or at the very least very similar to the one claimed.
 In the event any differences can be shown for the product -by-process claim 10 as opposed to the product taught by the references Tadahiro and Okabe such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.
Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7 and 9-11 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed on October 18, 2022 with regard to claim 10 have been fully considered but they are not persuasive.
Applicants argue that the cited references do not teach the springs on the mold as it is now claimed. The arguments are not convincing, because claim 10 is a product by process claim and products are not evaluated by the process of making, but for the property/properties that defines it over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.	Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Laminated and Molded Packaging Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Again, the examiner takes official notice of this fact and will provide proof if necessary.
        2 The examiner takes official notice of this fact and will supply evidence if necessary.